LEWIS, Circuit Judge
(concurring).
I concur but, lest the result of our decision be generalized beyond the factual and procedural abyss through which it reaches us, I desire to add my personal emphasis to the limitations contained within my Brother Seth’s opinion.
It is the clear duty of the trial court to control discovery under Rule 34 and a failure or refusal to do so is an abdication of judicial function so patent as to subject the mischief to the extraordinary remedy of appellate writ. But the technique of control is a matter of discretion, skill and judgment lying peculiarly within the trial court’s grasp and subject to many variations depending upon the particular case and its problems. Complaints as to technique of control cannot be reached by extraordinary writ. In the case at bar, the trial coui’t granted ap-pellees’ motion to produce in toto stating that he believed broad discovery was necessary in antitrust cases and that he would not “interfere.” Our decision assumes, and I have no doubt, properly so, that the trial court’s statement was but a generalization, an indication that the court considered wide latitude initially desirable as a matter of considered judgment. But certain it is that if, as the film companies apprehend, the course of the trial court’s order results in a clear frustration of the intended purpose of discovery by imposing an overwhelming *363and unjustifiable physical and financial burden upon them, the trial court should then impose careful limitation. To refuse consideration of the actual results of an order of discovery is not comparable to a refusal to entertain a motion to immediately reconsider the initial order of discovery. The latter motion, to reconsider, is, as the main opinion points out, a motion without end and not required to be noticed by the court.
Rule 34, if not properly supervised, can also be used as an instrument of abuse under circumstances not amounting to an abandonment of the judicial function by the court. In such a case our decision, as I understand it, does not negative the potential appellate recognition of the problem upon direct appeal within the scope of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528. But the factual claims of the film companies (in main) as to the anticipated effect of the trial court’s order are before this court only in support of petition for extraordinary writ and were filed in the trial court only in support of a motion to reconsider. This record, accordingly, presents nothing warranting an exception to the rule that orders relating to discovery are not appealable.